Duckworth, Chief Justice.
This petition shows that the petitioner was an employee of the State Highway Department who, after a leave of absence because of illness, was refused the identical position when she returned for work. It also alleges an appeal to the Merit System Council but is silent as to what judgment was rendered on appeal. Since the relief sought is a writ of mandamus ordering the State Highway Department to restore her to her former position, it fails for the reason that it shows that the administrative remedy available to her has not been exhausted. There is shown no clear duty to thus restore her, and this is fatal to a petition for mandamus. Accordingly, the trial court did not err in sustaining the demurrer to the petition. Lindsey v. Board of Commissioners, 169 Ga. 368 (150 SE 261); Wofford v. Porte, 212 Ga. 533 (93 SE2d 690); Wofford v. City of Gainesville, 212 Ga. 818 (49 SE2d 490); O’Callahan v. Aikens, 218 Ga. 46 (3) (126 SE2d 212); Solomon v. Brown, 218 Ga. 508 (128 SE2d 735); Scott v. Undercofler, 108 Ga. App. 460 (133 SE2d 444).

Judgment affirmed.


All the Justices concur.